ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 01-139, concluding that DONALD M. FERRAIOLO of HACKENSACK, who was admitted to the bar of this State in 1970, should be suspended from the practice of law for a period one year pursuant to Rule 1:20 — 13(c), respondent having pleaded guilty to a one-count accusation charging him with attempted endangering of the welfare of a child in violation of N.J.S.A. 2C:5-1 and N.J.S.A. 2C:24-4;
And the Disciplinary Review Board having further determined that prior to reinstatement to practice, respondent should be required to provide proof that he is fit to practice law, as attested to by a mental health professional approved by the Office of Attorney Ethics, and good cause appearing;
It is ORDERED that DONALD M. FERRAIOLO is suspended from the practice of law for a period of one year and until the further Order of the Court, effective March 19, 2002; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*601ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.